Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity Information for 16/286880 
    
        
            
                                
            
        
    

Parent Data16286880, filed 02/27/2019 is a continuation of 15171133, filed 06/02/2016 ,now abandoned and having 1 RCE-type filing therein15171133 is a continuation of 13381671, filed 04/11/2012 ,now abandoned and having 1 RCE-type filing therein13381671 is a national stage entry of PCT/US2010/040365 , International Filing Date: 06/29/2010PCT/US2010/040365 Claims Priority from Provisional Application 61222470, filed 07/01/2009



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 08/12/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        

Non-Final Office Action

1alpha-hydroxycholecalciferol is represented by 1alpha-OHD3. 

    PNG
    media_image1.png
    289
    305
    media_image1.png
    Greyscale

1α-Hydroxyvitamin D3 (Alphacalcidol)  (Elected Species).
Chemical name(1R,3S,5Z)-5-[(2E)-2-[(1R,3aS,7aR)-7a-Methyl-1-[(2R)-6-methylheptan-2-yl]-2,3,3a,5,6,7-hexahydro-1H-inden-4-ylidene]ethylidene]-4-methylidenecyclohexane-1,3-diol.
Status of the claims

Claims 30-43 are pending and are examined.  Claims 40 and 41 were joined with examined claims 30-39.   Claims 30-42 were examined. Claim 43 was withdrawn.  
Previous claim rejection was withdrawn because Applicants arguments were found persuasive. 

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Summary of the Invention

In present invention Alphacalcidol (I) was prepared from vitamin D3 (II) via cycloaddition with SO2; silylation with tert-butyldimethylsilyloxy chloride; thermal isomerization/elimination reaction; allylic hydroxylation; desilylation; and, photochem. Isomerization. (STN abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 30-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reischl et al. (Helvetica Chimica Acta Vol. 62, Fasc. 6 (1979), No. 184, pages 1763-1769, English Translation of the reference provided, 892 ref) in view of Andrews et al. (J. Org. Chem. 1986, 51, 1635-1637, 892 ref)  and DeLuca et al. (EP 01998 901 B1, IDS dated 11/22/2021).  These references teach the synthesis of 1-alpha-hydroxyvitamin D3 via SO2 adducts which embraces Applicants claimed invention.   
In regards to claim 30, Reischl et al teaches synthesis and properties of SO2 adducts (5Z) and (5E) of vitamin D3.  It teaches the treatment of (5Z)-and (5E) vitamin D3 (compound 4) with sulfur dioxide yields each quantitatively the cyclic sulfones 1a and 1 b.  (1ST para, page 1763).
In regards to claim 30, Reischl et al teaches synthesis and properties of SO2 adducts (5Z) and (5E) of vitamin D3.  It teaches the treatment of (5Z)-and (5E) vitamin D3 (compound 4) with Sulfur dioxide yields each quantitatively the cyclic sulfones 1a and 1 b.  (1ST para, page 1763).  See scheme 1 and 1a/1b form the product on page 1766.  
It would have been obvious to one skilled in the art at the time the invention was filed to prepare 1-alpha-hydroxyvitamin D3 by making a sulfone adduct.  The compounds 1a and 1 b are shown above.  A person who is skilled in the art to prepare 5, 6-stereoisomers 1-alpha-hydroxyvitamin D3 by making a sulfone adduct.  See compounds 1a and 1b.
Reischl et al. further teaches the mechanism and important of addition of SO2 with formation of the cyclic 5-ring sulfones or around this principal it is still possible to add the double bond of SO2 to the diene system (1st para, page 1765). 


    PNG
    media_image2.png
    371
    1283
    media_image2.png
    Greyscale

See page 1764 where scheme 2 is disclosed.  
See page 1766 and 1767 for reaction steps and scheme. 



    PNG
    media_image3.png
    511
    415
    media_image3.png
    Greyscale

It teaches that degree of deutriation was least 97%. Trans compound 1-alpha-hydroxyvitamin D3 compound as taught by Reischl et al. cited
In regards to 33, 34 39 and 40, Reischl teaches both isomers including 5, 6 Trans compound 1-alpha-hydroxyvitamin D3 compound as taught by Reischl et al. cited above in scheme 1 (page 1764, 1766 and 1767 as cited above). 

In regards to claims 35, 37, 38, Reischl et al teaches preparation of vitamin D3 detreated compound 97%.  It would have been obvious to one skilled in the art at the time the invention was filed to prepare a pure vitamin D3 compound in the non –deutriated form when Reischl teaches the 97% deutriated compound.  It would have been obvious to one skilled in the art at the time the invention was filed and the person would be possibly familiar with the purification of the compound which was prepared in this case it is 1 alpha hydroxyvitamin D3. 

Regarding “a silicon-protecting group” recited in claim 30, Reischl et al does not explicitly teaches silylation step.  
Andrews et al. teaches  regio- and stereoselective l-hydroxylation of the trialkylsilyl ethers of (5E)-calciferols leading to a convenient synthesis of l-hydroxycholecalciferol, -hydroxycalciferol, and l,25-dihydroxycholecalciferol. (See page 1635, right column)

It teaches efficient process for l-hydroxylated vitamin D derivatives, a regio- and stereoselective -hydroxylation of (5E,7E)-trienes.  This procedure is drawn to a simple, rather direct synthesis of -hydroxylated vitamin D derivatives. (See right col., page 1635)



    PNG
    media_image4.png
    172
    323
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    168
    155
    media_image5.png
    Greyscale
 

Andrews et al. teaches using chloro tert-butyldimethylsilane, (TBDMSCl) which gave 1alpha-hydroxy-5E vitamin derivative. Removal of Silyl group gave crystalline 1 alpha-hydroxycholecalciferol. (See Chart 1, page 1636, especially compound 10).  It teaches that protective group at 3-positin a silyl ether 1.e compound 7 and 8, dramatically produce favorable changes.  The improved stereoselectivity was obtained.  Removal of the silyl group crystalline 1alpha-hydroxycholecalciferol was obtained.  (See right column, page 1636). 
Andrew teaches a simple conversion of calciferol derivatives into hydroxylated analogues. For instance, cholecalciferol was treated with S02 in benzene/water and the resulting mixture of adducts3 (9a and 9b) was heated in ethanolic NaHCOs to afford (5£)-cholecalciferol (5) (90%). Silylation (chloro-tert-butyldimethylsilane, gave the la-hydroxy-(5£)-vitamin derivative 16 (58%). Removal of the silyl gave crystalline13 la-hydroxycholecalciferol (10) [yield (from 1), 35%]. In an analogous fashion ergocalciferol (3) and 25-hydroxycholecalciferol (4) were converted into crystalline la-hydroxyergocalciferol (20) (31%) and la,25-dihydroxycholecalciferolla (21) (32%), respectively. (2nd para, page 1636).
In regards to claim 30, Reischl et al. does not explicitly disclose the crystalline compound and melting point of 1-alpha hydroxyvitamin D3. (Last step of instant claim 30). 

Comments on 04/21/2022: Again, please clarify which reference is relied on for “photochemically isomerizing the crystalline 1-hydroxy-5,6-trans-vitamin D3 to yield 1 hydroxy-vitamin D3” recited in lines 10 of instant claim 30. Example 1 of DeLuca et al. (EP 01998 901 B1 does not involve the step of “photochemically isomerizing the crystalline 1-hydroxy-5,6-trans-vitamin D3”. Rather, it discloses crystallization process starting from a mixture of 5,6-cis- and 5,6-trans-1-hydroxyvitamin D3.

	DeLuca et al. (EP 01998 901 B1, See PTO-892, included with this office action) teaches that 1-alpha was crystallized in methyl formate solvent.  After two crystallizations in the same solvent crystalline 1-alpha-hydroxyvitamin D3 was obtained.   The melting point 135°C to 137°C was obtained.  (See Example 1 on page 6)).  Therefore, the melting point of DeLuca is 135°C to 137°C.  Applicants claimed melting point is about 140°C to about 144°C.   
Comments: Are you taking the position that melting point 135°C to 137°C disclosed by DeLuca et al. is obvious over claimed melting point being 140°C to 144°C? In this regard, the step of Example 1 DeLuca et al. (EP 01998 901 B1 does not appear to be related to “photochemically isomerizing the crystalline 1-hydroxy-5,6-trans-vitamin D3” step recited in instant claim 30


    PNG
    media_image6.png
    315
    862
    media_image6.png
    Greyscale


	In regards to claim 30, DeLuca teaches that cis mixture contains vitamin D mixtures containing 1alpha-hydroxyvitamin D3 and 1-alpha-hydroxy-5, 6, trans vitamin D3 (claim 8 of the reference).
In regards to claims 31, 32 and 36, drawn to heptane as solvent.  It would have been obvious to use sulfur dioxide and protective silica compound in order to prepare 1a-alpha-hydroxyvitamin D3, 5, 6-trans compound because the process and steps to prepare vitamin D compound is taught by the prior art.  
In regards to claim 34 drawn to steps of drum drying spray drying, and with a carrier.  The drying methods are considered obvious to one skilled in the art at the time the invention was filed. Unless shown any unexpected results to do so. Carrier are use with vitamin D is also obvious to one skilled in the art.   
	DeLuca et al reference teaches the advantages of this reactions, that the method of preparing 1alpha-hydroxyvitamin D compounds can be usefully applied to any mixture of 5, 6 cis and trans-isomers, regardless of the synthesis origin of such mixtures.  (See lines 9-12, page 57). 
	
	Therefore, for the reasons cited above, instantly claimed method for preparing 1alpha-hydroxy-vitamin D3 comprising the steps of treating vitamin D3 with sulfur dioxide to produce two cyclic compounds, each protected via a silicon-protecting group forming, de-protecting the 1alpha-hydroxy derivative to yield crystalline 1a-hydroxy-vitamin D3 has a melting point of about 140°C to about 144°C is considered obvious by Wolfgang Reischl et al and DeLuca et al et the time the invention was filed.   The melting point taught by DeLuca is 135°C to 137°C.  Applicants claimed melting point is about 140°C to about 144°C which is considered not substantially different from melting point of DeLuca 1a-hydroxy-vitamin D3.  

	It would have been obvious to one skilled in the art at the time the invention was filed to make 1alpha-hydroxy-vitamin D3 comprising the steps of treating vitamin D3 with sulfur dioxide taught by Andrews et al, Reischl et al and DeLuca et al for the reasons cited above.  
A person skilled in the art would be motivated to make q alpha-hydroxyvitamin D compounds by using chloro tert-butyldimethylsilane, (TBDMSCl) to make 1alpha-hydroxy-5E vitamin D derivative. Crystalline 1 alpha-hydroxycholecalciferol. (See Chart 1, page 1636, especially compound 10) can be obtained.  It teaches that protective group at 3-positin a silyl dramatically produce favorable changes with improved stereoselectivity.   Crystalline 1alpha-hydroxycholecalciferol was obtained.  

No unexpected results were noted.

	The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360.The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. 

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited only to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982). Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a)Response to Remarks
Applicant’s response filed on 08/12/2021 is hereby acknowledged.  Applicants were found persuasive therefore, previous rejection was withdrawn. New office action is now issued.  arguments regarding melting point about 140 to about 144 C has been considered.  New refences were applied which teaches Applicants claimed invention as cited above. One skilled in the art would have reasonable expectation of success to enhance the purity by recrystallizing the product 1-alpha vitamin D3, it will ultimately increase the m.p. reported by DeLuca is 135-137 as explained in the new office action. The data provided in the specification does not commensurate with the scope of the claims for example in claim 30, where vitamin D3 derivatives includes any 1-alpha hydroxyvitamin D3. 
Previously, Applicant elected without traverse group II claims 4-7, drawn to method for preparing 1alpha-hydroxyvitamin D3. Claim 7 is drawn to compound which was inadvertently included with the method of preparing 1alpha-hydroxyvitamin D3 and therefore, was not included for examination.
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/           Primary Examiner, Art Unit 1628  
  
/Kortney L. Klinkel/            Supervisory Patent Examiner, Art Unit 1627